Title: Naturalization, [9 December] 1794
From: Madison, James
To: 


[9 December 1794]

   
   On 8 December the House appointed JM chairman of a select committee to report a bill to amend the Naturalization Act of 1790.


Mr. Madison gave notice that to-morrow, he should move for leave to bring in a bill, to amend an act for establishing a uniform system of naturalization in the United States. He did not wish to discourage foreigners who desired to incorporate themselves with the body political of America. At the same time, he thought the present law did not fully answer the purpose for which it was designed.
